DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see section titled “Claim Rejections Under 35 USC §112”, with respect to claims 6 and 16 have been fully considered and are persuasive.  The rejection of claims 6 and 16 has been withdrawn. 
Applicant’s arguments, see section titled “Claim Rejections Under 35 USC §13”, with respect to claims 1, 9, 11, 19 and 20 have been fully considered and are persuasive.  The rejection of claims 1, 9, 11, 19 and 20 has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-11, 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, claim 1 recites “the reporting configuration is reported with the beam information and used for restoring of the beam information by the BS”. Given the lengthy nature of this limitation, the limitation appears to state that by the BS, the reporting configuration is reported with the beam information and the reporting configuration is used for restoring of the beam information. Applicant does not provide support for this limitation within the specification nor has the Examiner found support for this limitation within the specification. The closest the Examiner found within the specification is in originally filed claim 2 which is different than what is claimed above. Claims 3-10 fails to resolve the deficiency of claim 1 and are thus rejected under similar rationale. Claim 11 recite the same limitation above and is thus rejected under similar rationale. Claims 13-20 fails to resolve the deficiency of claim 11 and are thus rejected under similar rationale.
Regarding claim 9, Applicant has amended claim 9 to now recite “obtains the information…from a system information block (SIB) or a higher layer signal”. Applicant has broadened the scope of this limitation. Applicant does not provide support for this limitation within the specification nor has the Examiner found support for this broadened limitation within the specification. The closest the Examiner found within the specification is that the information is in a SIB or higher layer signal. MPEP 2163.05 states “The failure to meet the written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, commonly arises when the claims are changed after filing to either broaden or narrow the breadth of the claim limitations”. Claim 19 recite similar limitations of claim 9 and is thus rejected under similar rationale.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, it is unclear what “the beams” in lines 5-6 is referring to since there is “the beams” and “beams” in claim 6. Examiner will interpret “the beams” in lines 5-6 of claim 6 to be referring to “the beams” hereinafter for examination. Furthermore, it is unclear how it is possible to have “beams…adjacent to each of the beams”. For example, there are beams 1 and 2 adjacent to each of beams 3 and 4 and so it would look like beam 1 is adjacent to beam 3 which is adjacent to beam 2 and beam 1 is adjacent to beam 4 which is adjacent to beam 2. As seen in the example, it’s impossible to have beam 1 being adjacent to beam 3 and beam 4 while also having beam 2 being adjacent to beam 3 and beam 4. Claim 16 recite similar limitations of claim 6 and is thus rejected under similar rationale.

Allowable Subject Matter
Claims 1 and 11 would be allowable if Applicant provides support for the amendments within the specification that would to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.
Claims 3-5, 7-10, 13-15 and 17-20 would be allowable if Applicant provides support for the amendments within the specification of their respective independent claim that would overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the amendments herein made to the independent claims indicates the reason(s) the above claims are patentable over the prior arts of record. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER P CHAU/Primary Examiner, Art Unit 2476